Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported event): September 29, 2008 MORGAN STANLEY (Exact Name of Registrant as Specified in Its Charter) Delaware 1-11758 36-3145972 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 1585 Broadway, New York, New York 10036 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (212) 761-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On September 29, 2008 Morgan Stanley (the Company) issued a press release announcing that it had reached a definitive agreement under which Mitsubishi UFJ Financial Group, Inc. (MUFG) would invest $9 billion in equity securities of the Company representing approximately a 21% interest in the Company on a fully diluted basis. The securities to be acquired consist of (1) approximately $6 billion of a new series of perpetual non-cumulative convertible preferred stock with a 10% dividend and a conversion price of $31.25 per share and (2) approximately $3 billion of the Companys common stock at a price of $25.25 per share. The Company and MUFG also have agreed to pursue a global strategic alliance and have identified numerous areas of potential collaboration, including asset management, capital markets and corporate and retail banking. A copy of the press release is being filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference in its entirety. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Number Description 99.1 Press release of the Company dated September 29, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MORGAN STANLEY Date: September 29, 2008 By: /s/ Martin M. Cohen Martin M. Cohen Assistant Secretary and Counsel EXHIBIT INDEX Exhibit Number Description 99.1 Press release of the Company dated September 29, 2008
